Citation Nr: 0722376	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-41 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to August 19, 
2003, for the award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to August 19, 
2003, for the award of service connection for bilateral 
tinnitus.

3.  Correction of the effective date to December 31, 2004, 
for reduction of the veteran's evaluation for bilateral 
hearing loss to noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2003, April 2004, and October 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, 
respectively, granted entitlement to service connection for 
bilateral tinnitus with an evaluation of 10 percent, 
effective August 19, 2003; granted entitlement to service 
connection for bilateral hearing loss with an evaluation of 
10 percent, effective August 19, 2003; and decreased the 
evaluation of bilateral hearing loss to a noncompensable 
rating, effective December 1, 2004.

As noted in the Board's August 2006 decision and remand, on 
appeal the veteran had raised the issue of entitlement to a 
disability evaluation for bilateral tinnitus in excess of 10 
percent.  That issue, however, was not currently developed or 
certified for appellate review at the time.  Accordingly, it 
was referred to the RO for appropriate action.  As no such 
action has since been taken, it is referred to the RO for 
appropriate action once again.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  A formal or informal claim seeking service connection for 
bilateral hearing loss was not received by VA prior to August 
19, 2003.

2.  A formal or informal claim seeking service connection for 
bilateral tinnitus was not received by VA prior to August 19, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 19, 
2003, for service connection for bilateral hearing loss, have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 and Supp. 2007); 38 C.F.R. §§  3.102, 3.159, 3.400 
(2006).

2.  The criteria for an effective date prior to August 19, 
2003, for service connection for bilateral tinnitus, have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§  3.102, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish an effective date of January 
30, 2002, for the grant of entitlement to service connection 
for bilateral hearing loss and bilateral tinnitus.  He states 
that he telephoned VA on that date and was told his claims 
file number as well as what evidence would be required to 
support his claims.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the 
form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 
Supp. 2007).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.

The United States Court of Appeals for Veterans Claims 
(Court) has explicitly stated that the effective date of 
service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The veteran separated from service in 1954 and his claims for 
service connection for bilateral hearing loss and bilateral 
tinnitus were received on August 19, 2003.  Therefore, since 
his service connection claims were received more than one 
year after his separation from military service, the 
effective date of the award must be the date of receipt of 
the claims.  Hence, the claims are denied.

In reaching this decision, the Board acknowledges a positive 
nexus opinion in favor of service connection for bilateral 
hearing loss and bilateral tinnitus from Kent W. Cox, M.D., 
dated February 2002.  Unfortunately, however, this document 
was only received by VA on August 19, 2003, the date of 
receipt of the claims.

As to the veteran's report of a telephone contact with VA 
dated January 30, 2002, resulting in the issuance at that 
time of a claims file number and an oral reprise of what 
evidence and information were needed to complete the claims, 
the law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones, at 1299 (Fed. Cir. 
1998).  The evidence of record is devoid of any indication 
that the veteran claimed entitlement to service-connected 
compensation for bilateral hearing loss and bilateral 
tinnitus at that time.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2003 
correspondence and in a November 2004 statement of the case 
of the information and evidence needed to substantiate and 
complete the claims, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate the claims.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how effective 
dates are assigned.  While the appellant did not receive full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an effective date prior to August 19, 2003, 
for the award of service connection for bilateral hearing 
loss, is denied.

Entitlement to an effective date prior to August 19, 2003, 
for the award of service connection for bilateral tinnitus, 
is denied.


REMAND

In an August 2006 decision, the Board denied the veteran's 
claim for restoration of a 10 percent rating for bilateral 
hearing loss.  At the same time, the Board instructed the RO 
to correct the effective date of the reduction action in 
accordance with 38 C.F.R. § 3.105(e) (2006).  Under 38 C.F.R. 
§ 3.105(e), a reduction is effective no sooner than "the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires."  
In this case, the veteran was notified that his compensable 
evaluation for a hearing loss was being reduced to a 
noncompensable rating in correspondence dated October 12, 
2004.  Sixty days from that date is December 12, 2004, and 
the last day of the month in which the 60 day period from the 
date of notice to the appellant of the final action expires 
is December 31, 2004.  Hence, the Board directed in its 
August 2006 remand that the effective date of the reduction 
action should be corrected to December 31, 2004.  The RO 
having failed to do so, another remand is required.  
Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO is to correct the effective date 
of the reduction action in accordance 
with 38 C.F.R. § 3.105(e) as detailed 
above.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


